DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Receipt of Remarks filed 07/30/2022 is acknowledged.  Applicant elected Group I, encompassing Claims 1-7, without traverse.  However, the required election of species was missing. The Examiner requested a telephonic election on 10/04/2022 from the Applicant through Atty. Heidi Eisenhut. The representative left a voicemail on 10/05/2022 indicating the election of species. Specifically, Applicant elected THC as the cannabinoid, and gelatin as the carrier. Because Applicant did not indicate traversal, the election will be treated as one without traverse. Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 1-7 are pending.  Claims 8-20 are indicated to be “Withdrawn”. However, the individual claims are no longer listed and appear to be cancelled. Clarification is required. As such, Claims 1-7 are currently under examination and the subject matter of the present Office Action.
Non-Compliance
Claims 8-20 are non-compliant.
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. 
See MPEP 714:
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims…Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The use of the terms Tween® and Span®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology and should be capitalized wherever it appears.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 2 is objected to because of the following informalities:  The word “electrospray” in Claim 2 should be in present tense verb form, “electrospraying”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is indefinite because it is unclear as to which subject is being modified by the recitation of “having a maximum overall dimension of less than 1 micron”, i.e. the particle or the polymeric carrier. As such, the metes and bounds of the claim is unclear and the claim is rejected. For the purpose of compact prosecution, the Examiner will interpret the claim to require the particle to have a maximum overall dimension of less than 1 micron. 
All claims depending on Claim 1 are also rejected.
Claim 6 is rejected for indefiniteness. The claim requires that the composition comprise “greater than or equal to about 30 wt% of the one or more cannabinoids.”  However, it is unclear whether this “30 wt%” is based on weight of the total composition or something else.  Additionally, the recitation of “greater than or equal to about 30 wt%” is confusing because the “greater than” and “equal to about” does not necessarily overlap, and can have conflicting range.  For example, while 29% would be encompassed by “equal to about”, it would be in conflict with the scope of “greater than 30 wt%”. As such, the metes and bounds of the claim are unclear, and the claim is rejected. Clarification is required.
Claim Interpretation
	With the lack of definition in the instant specification, the word “disposed” in the recitation “comprising one or more cannabinoids disposed at least partially within a polymeric carrier” will be given the broadest reasonable interpretation to encompass “incorporated” or “dispersed”. 
Claims 2 and 3 are product-by-process claims, however, patentability is based on the product itself.  If the product is the same as a product from the prior art, the claim is unpatentable. The MPEP indicates that the process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art”.  See MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012). 
Regarding Claim 7, if the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and(a)(2) as being anticipated by Johnson et al. (US 2019/0054036 A1), hereinafter Johnson.
	Johnson teaches a fiber comprising an electrospun polymer and a pharmaceutical; the pharmaceutical may be dispersed within the electrospun polymer, and may have the form of a crystal, an oil, or a combination thereof (Abstract).  The crystal may have a first dimension
from about 10 nm to about 10 µm ([0031]; Claim 3). The polymer is selected from the group consisting of gelatin, cellulose, etc. (Claim 2; [0027]). Johnson also recognizes that the pharmaceutical to be incorporated in the fiber may be cannabidiol (CBD), tetrahydrocannabinol (THC), etc. ([0021]-[0022], [0030]; Claims 4, 6, 15, and 18). 
Johnson teaches that electrospinning is a method which may be used to process a polymer solution into a fiber, wherein the diameter of the resulting fiber is on the nanometer scale, the fiber may be referred to as a nanofiber. Furthermore, the fibers may be formed into a variety of shapes, thereby reading on the feature of “plurality of discrete particles” ([0023], Claim 8). Johnson teaches embodiments wherein the fiber may have a diameter from about 50 nm to about 50 µm ([0042]; Claim 5). Alternatively,  Johnson teaches embodiments wherein the pharmaceutical may be dispersed in a solution and the pharmaceutical may comprise a crystal from about 10 nm to about 10 µm (Abstract, [0031], [0038], Claims 1 and 3). The instant specification appear to refer to particles and crystals as the same, and acknowledges the formation of nanocrystals by cannabinoids (Specification [0072], [0163]-[0164], [0169], [0192]).
As such, Claims 1 and 4-5 are anticipated.
Claims 2 and 3 are product-by-process claims, however, patentability is based on the product itself. As recited in the Claim interpretation above, if the product is the same as a product from the prior art, the claim is unpatentable. In the instant case, the burden is on the applicant to show that there exists a structural difference when the composition is made by electrospraying with coaxial electrospray including an outer flow comprising the polymer and the inner flow comprising the cannabinoid in a fiber wherein the cannabinoid is disposed within the polymeric carrier. 
Regarding Claim 6, Johnson anticipates the claim by its teaching of fibers comprising a polymer with 50% and 75% pharmaceuticals based on the weight of the polymer ([0006]-[0007]). Furthermore, Johnson teaches that the pharmaceutical may be present in an amount of about 10 wt % to about 500 wt %, based on the weight of the polymer. The term "wt%" as used herein refers to the percent weight of the identified material based on the total weight of a formulation containing the identified material. For example, a pharmaceutical being present in an amount of about 500 wt%, based on the weight of a polymer equates to a final formulation where the concentration of the pharmaceutical is five times greater than the total weight of the polymer [0039].
Regarding Claim 7, because Johnson teaches the gelatin polymer carrier in the composition comprising the claimed amount of actives, and the actives being THC or CBD, etc., Johnson therefore necessarily anticipates the feature of the claim that 10 wt% mixture of the composition in water at 25 [Symbol font/0xB0]C forms a clear solution. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed in Claim 7. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant’s claim
- A composition comprising a plurality of discrete particles comprising CBD disposed at least partially within a polymeric carrier, gelatin, having a maximum dimension of less than 1 µm; wherein the composition is produced by electrospraying a solution of cannabinoid and polymeric carrier; wherein the coaxial electrospray including an outer flow comprising the polymeric carrier, and an inner flow comprising the one or more cannabinoids; comprising greater than or equal to about 30wt% of the one or more cannabinoids; wherein a 10 wt% mixture of the composition in water at 25°C forms a clear solution..

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as applied to Claims 1-7 above, and in view of Hoerr et al. (US 9.248,217 B2), hereinafter Hoerr.
 	Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Johnson have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Johnson does not expressly recite electrospray but rather teaches electrospinning. Johnson comprehends that electrospinning polymers including pharmaceuticals provide a mechanism to include high concentrations of a pharmaceutical within a fiber formed from the polymers. Johnson also recognize other techniques for the same use such as extrusion and  coating techniques [0040].
In the event that Claims 2-3 are not anticipated by Johnson, Hoerr cures the deficiency. 
Hoerr is in the related field, teaching electrospraying objects such as medical devices, coating them to provide desirable properties such as localized delivery of therapeutic agents to target locations within the body, controlled release of a bioactive material, etc. (Col. 1, lines 22-36). 
Hoerr illustrates different coating system, including a nanoparticle generator using electrospray that includes dual opening nozzles (Figs. 1-8; Col. 2, line 48 to Col. 3, line 31).  For example, Hoerr teaches a system which includes a source holding apparatus for providing a first liquid spray composition to an inner opening of the two concentric openings terminating at the dispensing end of the nozzle structure, and the system further includes a source holding apparatus for providing a second liquid diluent composition to an outer opening of the two concentric openings terminating at the dispensing end of the nozzle structure (Col. 10, lines 5-24). Hoerr teaches an embodiment wherein the openings are substantially coaxial, i.e. where the openings are concentric or sufficiently concentric to achieve suitable coatings. A drug and polymer combination in solvent may be delivered in the inner concentric opening of the dual capillary spray nozzle, and a solvent alone may be delivered in an outer concentric opening of the nozzle (Col. 44, lines 12-32; Claims 22-24).
In one embodiment, the liquid spray composition includes an active ingredient, the liquid spray composition is flowed through the inner opening of the nozzle structure and the liquid diluent composition is flowed through the outer opening of the nozzle structure (Col. 13, lines 3-18).
Hoerr also recognizes the polymer component to preferably be selected from cellulosic polymers, gelatin, etc. (Col. 19, lines 50-56). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Hoerr and Johnson are in the same fields of endeavor. Hoerr has taught electrospraying objects such as medical devices, which is the same purpose of the electrospinning of Johnson. Hoerr has taught the generation of nanoparticles using electrospray that includes dual opening nozzles, wherein the openings are substantially coaxial, i.e. where the openings are concentric or sufficiently concentric to achieve suitable coatings, and wherein the liquid spray composition comprising an active ingredient is flowed through the inner opening and the liquid diluent composition is flowed through the outer opening of the nozzle structure. As such, this technique of coaxial electrospraying is a known technique in the art as demonstrated by Hoerr. Hence, one with ordinary skill in the art would have applied this known technique taught by Hoerr to the method of Johnson. It can be expected that using this technique would lead to better design and regulation of the controlled release therapeutic. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616